                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


RAY DEAN WILSON,                                       CV 18-78-BU-BMM

             Plaintiff,

      vs.                                                   ORDER

STATE OF MONTANA; COUNTY
AND CITY OF BUTTE,

             Defendant.


      Plaintiff Ray Dean Wilson filed this action on December 10, 2018. (Doc. 1.)

Wilson, however, failed to pay the filing fee or move this Court to proceed in

forma pauperis. The clerk notified Wilson on December 13, 2018, that he must

either pay the filing fee or file a motion to proceed in forma pauperis. Wilson never

paid the filing fee or filed the appropriate motion.

      U.S. Magistrate Judge Lynch subsequently ordered Wilson on January 4,

2019, to either pay the filing fee or move this Court to proceed in forma pauperis

by January 18, 2019. (Doc. 4). Judge Lynch added that failure to do so “is likely to

result in immediate dismissal.” Id. at 2. Wilson, again, never paid the filing fee or

filed a motion to proceed in forma pauperis. The Court will dismiss Wilson’s case.

      Accordingly, IT IS ORDERED that Wilson v. State of Montana; County and

City of Butte, CV-18-78-BU-BMM is DISMISSED WITHOUT PREJUDICE for
                                           1
failure to pay the required filing fee.

      DATED this 27th day of February, 2019.




                                          2
